Citation Nr: 0330652	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

REMAND

On October 1, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain the veteran's medical records 
from the VA Medical Center in 
Pittsburgh, Pennsylvania for treatment 
of  all disabilities during the period 
from December 2002 to the present 
time.  Request complete clinical 
records, to include mental hygiene 
clinical records.

2.	Obtain the veteran's medical records 
from the Vet Center, 1206 Chapline 
Street, Wheeling, West Virginia 26003 
for treatment of a post-traumatic 
stress disorder (PTSD).  Request 
complete clinical records from the 
time the veteran began individual 
counseling and joined a weekly PTSD 
support group in approximately 1997 to 
the present time, to include all 
records of evaluation by Jay M. 
Teacoach, M.S.

3.	After all available records and/or 
responses from the abovementioned 
medical providers have been associated 
with the claims folder, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a surgical examination.  The 
entire claims folder must be made 
available to and reviewed by each 
physician designated to examine the 
veteran, and the examination reports 
should reflect consideration of the 
veteran's documented medical and 
employment history and assertions.  
This examination should accomplish all 
indicated clinical tests and studies, 
including X-rays and neurological 
testing, to determine the nature, 
extent, and degree of severity of all 
disability(ies) that are a result of 
the veteran's service-connected 
residuals of a gunshot wound (GSW) of 
the left forearm, to include scars and 
secondary injury to Muscle Group VII 
with bone and median nerve damage.  
All clinical findings should be 
reported in detail.  The examiner 
should render an opinion for the 
record as to whether the veteran's 
service-connected residuals of a GSW 
of the left forearm alone render him 
unable to engage in substantially-
gainful employment.  All examination 
findings, along with the complete 
rationale for each assessment and 
conclusion reached, should be set 
forth in a printed (typewritten) 
report. 

4.	After all available records and/or 
responses from the abovementioned 
medical providers have been associated 
with the claims folder, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  
The entire claims folder must be made 
available to and reviewed by each 
physician designated to examine the 
veteran, and the examination reports 
should reflect consideration of the 
veteran's documented medical and 
employment history and assertions.  
This examination should determine the 
extent and degree of severity of the 
veteran's service-connected PTSD.  All 
psychiatric clinical findings should 
be reported in detail.  The examiner 
should furnish a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means.  He should provide an 
assessment as to the impact of the 
veteran's service-connected PTSD alone 
on his ability to obtain and retain 
substantially-gainful employment, and 
render an opinion for the record as to 
whether the veteran is precluded from 
any substantially-gainful employment 
by virtue of his service-connected 
PTSD alone.  All examination findings, 
along with the complete rationale for 
each assessment and conclusion 
reached, should be set forth in a 
printed (typewritten) report.  

5.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





